Per curiam.
This is Mr. Crawford’s appeal from the superior court’s dismissal of his petition to modify his alimony obligation to his former wife. The central issue is whether he has shown a change in his income or financial status by virtue of showing that certain of his living expenses have increased since the former order. At a hearing his counsel stipulated that the increased expenses sprang from such matters as the higher cost of groceries, clothing, gasoline, taxes, etc. The average costs and amounts of increase were computed and entered into the record.
What Mr. Crawford has shown — and all he has shown — is that inflation has increased his costs of living. Mrs. Crawford is subject to the same inflationary trends, as is everyone else. The impact of inflation alone in the circumstances of this case does not authorize a modification of alimony.
The trial court erred in dismissing Mr. Crawford’s petition pursuant to a motion to dismiss which argues a pleading defect. However, under the stipulated evidence which the trial court received, Mr. Crawford failed to show a change in his income or financial status adequate to prevail in his cause of action.
The dismissal is reversed. The appeal will be remanded and the trial court directed to enter a judgment for Mrs. Crawford on the merits.

Judgment reversed and remanded.


Nichols, C. J., Undercofler, P. J., Jordan, Ingram, Hall and Hill, JJ., concur.

Robert Paul Phillips, III, for appellant.
Julius S. Fine, Edwin J. Goodwin, Adam P. Cerbone, for appellee.